Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on August 24, 2021. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims appear to be indefinite since any surface can be considered as a landing pad for a UAV/drone and the UAV/drone can be charged once its landed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-7, 12-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kimchi et al. US2015/0120094 (“Kimchi”).

Regarding claim(s) 1, 7. Kimchi discloses a landing pad comprising: 
(a) a landing platform, wherein said landing pad acts (para. 39, , when the UAV lands at a secure delivery location, relay location and/or materials handling facility, the UAV may engage with a charging member at the location that will recharge the power module) as a charging station for an air drone (para. 39 and para. 95, a container may include a power module and when the engagement mechanism of the UAV engages with the container, the power module of the container may provide power to the UAV.).

Regarding claim(s) 2, 8. Kimchi discloses (b) a receptacle for said air drone to plug into said landing pad for charging said air drone para. 39 and para. 95, a container may include a power module and when the engagement mechanism of the UAV engages with the container, the power module of the container may provide power to the UAV.)

Regarding claim(s) 6, 12. Kimchi discloses (b) a transmitter that transmits a unique ID associate with said landing pad (para. 81, In addition to including storage compartments, power and connectivity points, the storage compartment modules 403, 405, 407, 409 may also include one or more wireless antennas and/or one or more general computing systems, or a simpler computing system such as a printed circuit board, RFID tag.)

Regarding claim(s) 13. Kimchi discloses wherein said method comprises: employing a global positioning system device to navigate said air drone to said landing pad (para. 103, the user may be asked to position their portable device 600 with the camera facing upward on a surface where they would like to have the item delivered. For example, the user may place their phone on a table outside their house with the camera facing upward. As the UAV 200 approaches the delivery location, for example using GPS data.)

Regarding claim(s) 15. Kimchi discloses a system comprising: (a) a landing pad (para. 39, , when the UAV lands at a secure delivery location, relay location and/or materials handling facility, the UAV may engage with a charging member at the location that will recharge the power module); and (b) an application wherein said application confirms a delivery of a package to said landing pad ((para. 25-para.26, FIG. 1 depicts a graphical user interface 100 for selecting a delivery option for the delivery of an item, according to an implementation. In this example, the user has requested to purchase an electronic device titled "6" Touch Screen Display" 102 sold by ABC Company).)

Regarding claim(s) 16. Kimchi discloses wherein said application runs on a smartphone (para. 25-para.26, FIG. 1 depicts a graphical user interface 100 for selecting a delivery option for the delivery of an item, according to an implementation. In this example, the user has requested to purchase an electronic device titled "6" Touch Screen Display" 102 sold by ABC Company.)

Regarding claim(s) 17. Kimchi discloses wherein said application runs on a tablet (para. 25-para.26, FIG. 1 depicts a graphical user interface 100 for selecting a delivery option for the delivery of an item, according to an implementation. In this example, the user has requested to purchase an electronic device titled "6" Touch Screen Display" 102 sold by ABC Company.)
	
Regarding claim(s) 18. Kimchi discloses wherein said application modifies a setting on said landing pad (para. 122, The delivery parameters may include, among other information, the identity of the UAV that is to transport the ordered item(s) from the source location to the delivery location, the weight, size and/or shape of the item, the identification of the source location from which the item is to be retrieved, the destination location to where the item is to be delivered, etc.)

Regarding claim(s) 19. Kimchi discloses wherein said setting adjusting a plurality of climate control mechanisms of a storage compartment (para. 89, when a container positioned at one of the storage compartments is to be refrigerated, its temperature may be controlled by the control system 401. For example, the control system may provide cooling around the container thereby cooling the interior of the container. Alternatively, an access point may be available in the container to allow airflow into and/or out of the container to assist in cooling the container. In still another example, the container itself may have cooling capabilities and draw power from the container's power module to operate the cooling of the container.)

Regarding claim(s) 20. Kimchi discloses wherein said application sends a confirmation to a third party when a drone delivers said package to said landing pad, wherein said confirmation is an email (para. 136, the user may receive an email message, text message, instant message, phone call, or the like that notifies the user that the ordered item(s) has departed the source location and is in-route to the user selected delivery location. The message may also include an estimated delivery time.)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. US2015/0120094 (“Kimchi”) in view of Silberg et al. USPN: 7,714,536 (“Silberg”).

Regarding claim(s) 3, 9. Kimchi is silent to wherein said charging station charges said air drone via inductive charging.
Silberg teaches said charging station charges said air drone via inductive charging (abstract, A method and apparatus for charging energy supplies in an unmanned aerial vehicle (UAV). The present invention relates to a UAV that comprises an inductive charging device that utilizes the electromagnetic field emanated by overhead/utility power lines, to charge the energy supplies.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kimchi by incorporating the applied teaching of inductive charging as taught by Silberg to enable wireless charging of an UAV/drone and to improve UAV/drone controls.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. US2015/0120094 (“Kimchi”) in view of Koster US2015/0175276 (“Koster”).

Regarding claim(s) 4, 10. Kimchi is silent to wherein said landing pad is configured to be placed in a window.
Koster teaches landing pad is configured to be placed in a window (para. 21, . The UAV delivery apparatus 10 may also be placed in front of a window, in front of the front door, on a rear deck, on top of the home, and the like. The present invention may be used for any shipment or delivery of a product. It could also be used for returns. By placing your returns on the landing platform 20 the UAV 28 would come and pick it up.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kimchi by incorporating the applied teaching of Koster to enable package delivery closer to the house and improve user’s convenient. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. US2015/0120094 (“Kimchi”) in view of Koster US2015/0175276 (“Koster”) further in view of Kariv US2009/0224097 (“Kariv”).

Regarding claim(s) 11. Kim is silent to folding said landing pad into said window when said landing pad is not interacting with said air drone.
Kariv teaches another UAV/drone landing platform with a folding capability (FIGS. 9a and 9b. FIGS. 9a and 9b constitute an illustration of yet an additional configuration of a system 910 for landing (only) of UAV in accordance with the present invention, wherein the system is depicted in its deployable position across the platform's deck 920 (FIG. 9a) and folded for storage position (FIG. 9b).).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kimchi by incorporating the applied teaching of Kariv to enable package delivery closer to the house and fold away when it’s not being used to further improve user’s convenient.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. US2015/0120094 (“Kimchi”) in view of Haynes et al. USPN: 6,816,085 (“Haynes”).

Regarding claim(s) 5, 14. Kimchi is silent to (b) a sound emitter capable of deterring animals.
Haynes teaches an method using sound to deters surrounding animals (col. 16, lines 31-50, system 1 can take preventive action by activating a scaring device, such as a horn, a jack-in-the-box, or a drone to scare the animal away. In addition, system 1 can recognize the type of animal, apply a probability analysis to determine if the animal is likely to be, and/or if the animal's behavior suggests, the animal is rabid, and take additional corrective actions if necessary, such as notifying a subscriber, a security service, and/or an animal control service.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kimchi by incorporating the applied teaching of Haynes to reduce the risk of UAV/drone collision with surrounding animals.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666